EXAMINER’S AMENDMENT
The Applicant’s amendment dated 11/16/2021 has been entered and fully considered. Claim 1 has been amended by the Applicant. Claims 9-12 has been cancelled. Claim 1 has been amended by the Examiner using Examiner’s Amendment (see below).
Claims 1-8 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with JOSHUA PRITCHETT on 12/6/2021.
Claim 1, lines 30-32: the phrase “a temperature of said adhesive resin layer is 100 to 250°C, and by heating for 30 seconds to 10 minutes, a part of said adhesive resin layer is thermally cured to be an adhesion layer,” has deleted.
Reason for Allowance
The closest prior arts to independent claim 1 were SAWADA (US-2009/0104441), hereinafter SAWADA, in view of SUZUKI (JP-2013234322-A and its English translation), hereinafter SUZUKI, and FUCHIGAMI (JP-03111408-A and its English translation), hereinafter FUCHIGAMI.
Regarding independent claim 1, 13, and 15, the combination above discloses method for producing a laminate that comprises of a first resin layer, a second resin 
The combination, however, fails to disclose that all of the first resin layer, second resin layer and the injected raw material resin are polyester-based polymers. Furthermore, the combination above fails to disclose the claimed temperature range (100 to 250 ºC) and cure times (30 seconds to 10 minutes) during the first molding step.
Claims 2-8 are dependent on claim 1 and are allowed as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748